

115 HR 5657 IH: Gladys Ricart Gun Offender Registry Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5657IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Espaillat introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the registration of violent gun offenders, provide for sufficient notification of
			 their whereabouts, to honor the memory of Gladys Ricart and other gun
			 crime victims, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gladys Ricart Gun Offender Registry Act. 2.Findings; purposeCongress makes the following findings:
 (1)Abused women are 5 times more likely to be killed if their abuser owns a firearm. (2)Since New York City’s and Baltimore’s gun offender registries were put in place in 2006 and 2007 respectively, both cities have seen reductions in murders and violent crimes.
 (3)Domestic violence assaults involving a gun are 12 times more likely to end in death than assaults with other weapons or physical harm.
 (4)More than two-thirds of spouse and ex-spouse homicide victims between 1980 and 2008 were killed with firearms.
 (5)In 2011, nearly two-thirds of women killed with guns were killed by their intimate partners. (6)In nearly two thirds (64.5 percent) of cases in which a gun was present in a household shared by a domestic abuser and victim, the abuser had used the firearm against the victim, usually threatening to shoot or kill their intimate partner.
			3.Definitions
 In this Act: (1)Gun offenderThe term gun offender means an individual who was convicted of a gun offense.
			(2)Gun offense
 (A)In generalExcept as provided in subparagraph (C), the term gun offense means a criminal offense under subparagraph (B), whether under Federal, State, local, Tribal, or military law, that involved a firearm (as such term is defined in section 921 of title 18, United States Code).
 (B)OffensesA criminal offense under this subparagraph is any one of the following: (i)Homicide
 (ii)Manslaughter. (iii)Assault.
 (iv)A misdemeanor crime of domestic violence (as such term is defined in section 921 of title 18, United States Code).
 (v)Child abuse. (vi)Kidnapping.
 (vii)Theft. (viii)Robbery.
 (ix)Burglary. (x)Terrorism or a terrorism-related offense.
 (xi)Rape. (xii)Sexual assault.
 (C)ExceptionThe term gun offense does not include— (i)an offense under subparagraph (B), during the commission of which the offender possessed, but did not use or threaten to use a firearm;
 (ii)an attempt or a conspiracy to commit an offense under subparagraph (B) with a firearm; or (iii)a foreign conviction.
 (3)Gun offender registryThe term gun offender registry means a registry of gun offenders and a notification program, maintained by a jurisdiction. (4)JurisdictionThe term jurisdiction means any of the following:
 (A)A State. (B)The District of Columbia.
 (C)The Commonwealth of Puerto Rico. (D)Guam.
 (E)American Samoa. (F)The Northern Mariana Islands.
 (G)The United States Virgin Islands. (H)In accordance with section 21, a federally recognized Indian Tribe.
 (5)StudentThe term student means an individual who is enrolled in or attends an educational institution, including (whether public or private) a secondary school, a trade or professional school, and an institution of higher education.
 (6)EmployeeThe term employee includes an individual who is self-employed or works for any other entity, whether compensated or not.
 (7)ResidesThe term resides means, with respect to an individual, the location of the individual’s home or other place where the individual habitually lives.
 (8)MinorThe term minor means an individual who has not attained the age of 18 years. 4.Registry requirements for jurisdictions (a)Jurisdiction To maintain a registryEach jurisdiction shall maintain a jurisdiction-wide gun offender registry in accordance with the requirements of this Act.
 (b)Guidelines and regulationsThe Attorney General shall issue guidelines and regulations to interpret and implement this Act. 5.Gun offender registration requirements (a)In generalA gun offender shall register, and keep the registration current, in each jurisdiction where the offender resides, where the offender is an employee, and where the offender is a student. For initial registration purposes only, a gun offender shall also register in the jurisdiction in which convicted if such jurisdiction is different from the jurisdiction of residence.
 (b)Initial registrationThe gun offender shall initially register— (1)before completing a sentence of imprisonment with respect to the offense giving rise to the registration requirement; or
 (2)not later than 5 business days after being sentenced for that offense, if the gun offender is not sentenced to a term of imprisonment.
 (c)Keeping the registration currentA gun offender shall, within 5 business days after each change of name, residence, employment, or student status, appear in person in at least 1 jurisdiction involved pursuant to subsection (a) and inform that jurisdiction of all modifications in the information required for that offender in the gun offender registry. That jurisdiction shall immediately disclose that information to all other jurisdictions in which the offender is required to register.
 (d)Gun offenders not required To comply with subsectionThe requirements of this section shall not apply to any gun offender who was convicted prior to the date of the enactment of this Act, or to any gun offender who is a minor on the date that the individual is convicted of a gun offense.
 (e)State penalty for failure To complyEach jurisdiction, other than a federally recognized Indian Tribe, shall provide a criminal penalty that includes a maximum term of imprisonment that is not longer than 6 months for the failure of a gun offender to comply with the requirements of this Act.
			6.Information required in registration
 (a)Provided by the offenderThe gun offender shall provide the following information to the appropriate official for insertion in the gun offender registry:
 (1)The name of the gun offender (including any alias used by the individual). (2)The Social Security number of the gun offender.
 (3)The address of every residence at which the gun offender resides or will reside. (4)The name and address of any organization where the gun offender is an employee or will be an employee.
 (5)The name and address of any institution where the gun offender is a student or will be a student. (6)The license plate number and a description of any vehicle owned or used by the gun offender.
 (7)Any other information required by the Attorney General. (b)Provided by the jurisdictionThe jurisdiction in which the gun offender initially registers or updates registry information shall ensure that the following information is included in the registry for that gun offender:
 (1)A description that accurately depicts the gun offender’s current physical state. (2)The text of the provision of law defining the criminal offense for which the gun offender is registered.
 (3)The criminal history of the gun offender, including the date of all arrests and convictions, the status of parole, probation, or supervised release, registration status, and the existence of any outstanding arrest warrants for the gun offender.
 (4)A current photograph of the gun offender. (5)A set of fingerprints and palm prints of the gun offender.
 (6)A DNA sample of the gun offender. (7)A photocopy of a valid driver’s license or identification card issued to the gun offender by a jurisdiction.
 (8)Any other information required by the Attorney General. 7.Duration of registration requirementA gun offender shall keep the registration updated and current for the full registration period (excluding any time the gun offender is in custody or civilly committed). The full registration period is—
 (1)3 years; or (2)if the offender’s supervised release, probation or parole is longer than 3 years, the offender will remain on the registry through duration of their supervision status.
 8.Inveterate in-person verificationA gun offender shall appear in person at an appropriate registration site within a jurisdiction the offender is registered to allow the jurisdiction to take a current photograph, and verify the information in each registry in which that offender is required to be registered not less frequently than one time each year.
		9.Duty to inform gun offenders of registration requirements and to register
 (a)In generalAn appropriate official shall, soon before release of the gun offender from custody, or, if the gun offender is not in custody, immediately after the sentencing of gun offender, for the offense giving rise to the duty to register—
 (1)inform the gun offender of the duties of a gun offender under this Act and explain those duties; and
 (2)require the gun offender to read and sign a form stating that the duty to register has been explained and that the gun offender understands the registration requirement.
 (b)Notification of certain gun offendersThe Attorney General shall prescribe rules for the notification of offenders who cannot be registered in accordance with subsection (a).
			10.National gun offender registry
 (a)In generalThe Attorney General shall maintain a database for each gun offender and any other person required to register in a jurisdiction’s gun offender registry. The database shall be known as the Gun Offender Registry.
 (b)AdministrationThe Attorney General may— (1)establish a new office to administer the program required by this Act; or
 (2)reassign current Department of Justice employees to permanently administer the requirements within this Act under the purview of an already existing division at the Department of Justice.
 (c)Electronic forwardingThe Attorney General shall ensure that all updated findings about a gun offender are immediately transmitted by electronic forwarding to all relevant jurisdictions.
			11.Gun offender public website
 (a)In generalExcept as provided in subsection (b), the Attorney General shall establish and maintain a public website which shall include pertinent information, as determined by the Attorney General, for each gun offender required to register under this Act. The website shall provide a search function for the public to obtain information for each gun offender by a single query for any given zip code or geographical radius set by the user in a form and with such limitations as may be established by the Attorney General and shall have such other field search capabilities as the Attorney General may provide.
 (b)Mandatory exemptionsThe Attorney General shall exempt from disclosure— (1)the identity of any victim of a gun offense;
 (2)the Social Security number of the gun offender; (3)any reference to arrests of the gun offender that did not result in conviction;
 (4)any information about a gun offender’s prior criminal history other than a specified violent crime that prompted the offender’s duty to register in accordance with this Act;
 (5)the name of an employer of the gun offender; (6)the name of an educational institution where the gun offender is a student; and
 (7)any other information exempted from disclosure by the Attorney General. (c)Removal of informationThe Attorney General shall ensure that at the conclusion of the period described in section 7 during which a gun offender is required to register, no information related to the gun offender, including the gun offender’s identity, is accessible on the website established under this section.
			12.Public access to gun offender information through the internet
 (a)In generalExcept as provided in this section, each jurisdiction shall make available on the internet, in a form that is readily accessible to all jurisdictions and to the public, all information about each gun offender in the registry. The jurisdiction shall maintain the internet site in a manner that will provide a search function for the public to obtain relevant information for each gun offender by a single query for any given zip code or geographic radius set by the user. The jurisdiction shall also include in the design of its internet site all field search capabilities needed for full participation in the website described in section 11, and shall participate in that website as provided by the Attorney General.
 (b)Mandatory exemptionsA jurisdiction shall exempt from disclosure— (1)the identity of any victim of a gun offense;
 (2)the Social Security number of the gun offender; (3)any reference to arrests of the gun offender that did not result in conviction;
 (4)any information about a gun offender’s prior criminal history other than a specified violent crime that prompted the offender’s duty to register in accordance with this Act;
 (5)the name of an employer of the gun offender; (6)the name of an educational institution where the gun offender is a student; and
 (7)any other information exempted from disclosure by the Attorney General. (c)LinksThe site shall include, to the extent practicable, links to gun safety and education resources.
 (d)Correction of errorsThe site shall include instructions on how to seek correction of information that an individual contends is erroneous.
 (e)WarningThe site shall include a warning that information on the site should not be used to unlawfully injure, harass, or commit a crime against any individual named in the registry or residing or working at any reported address. The warning shall note that any such action could result in civil or criminal penalties.
			13.Period for implementation by jurisdictions
 (a)DeadlineEach jurisdiction shall implement this Act before the date that is 3 years after the date of the enactment of this Act.
 (b)ExtensionsThe Attorney General may authorize up to two 1-year extensions of the deadline under subsection (a).
			14.Failure of jurisdiction to comply
 (a)In generalFor any fiscal year which begins after the deadline under section 15, a jurisdiction that fails, as determined by the Attorney General, to substantially implement this Act shall not receive 10 percent of the funds under the Edward Byrne Memorial Justice Assistance Grant Program under subpart I of part E of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) that would otherwise be allocated for that fiscal year to the jurisdiction.
			(b)State constitutionality
 (1)In generalWhen evaluating whether a jurisdiction has adequately implemented this Act, the Attorney General shall examine whether the jurisdiction is incapable of implementing this Act because of a displayed inability to implement certain provisions that would place the jurisdiction in violation of its constitution, as determined by a ruling of the jurisdiction’s highest court.
 (2)EffortsIf the circumstances under paragraph (1) appear, the Attorney General and the jurisdiction shall demonstrate faithful efforts to fulfill considerable implementation of this Act and to reconcile any incompatibilities between this Act and the jurisdiction’s constitution. In considering whether acceptance of the requirements of this Act may violate the jurisdiction’s constitution or an exposition by the jurisdiction’s highest court, the Attorney General shall consult with the chief executive and chief legal officer of the jurisdiction concerning the jurisdiction’s exposition of the jurisdiction’s constitution.
 (3)Alternative proceduresIf the jurisdiction is unable to substantially implement this Act because of a limitation imposed by the jurisdiction’s constitution, the Attorney General may determine that the jurisdiction is in compliance with this Act if the jurisdiction has made, or is in the process of implementing reasonable alternative procedures or accommodations, which are consistent with the purposes of this Act.
 (4)Funding reductionIf a jurisdiction does not comply with paragraph (3), then the jurisdiction shall be subject to a funding reduction as specified in subsection (a).
 (c)ReallocationAmounts not allocated under a program referred to in this section to a jurisdiction for failure to substantially implement this Act shall be reallocated under that program to jurisdictions that have not failed to substantially implement this Act or may be reallocated to a jurisdiction from which they were withheld to be used solely for the purpose of implementing this Act. Under these circumstances, the process for selecting jurisdiction that will receive re-allocated funding will be at the discretion of the Attorney General.
 (d)Rule of constructionThe provisions of this Act that are cast as directions to jurisdictions or their officials constitute, in relation to States, only conditions required to avoid the reduction of Federal funding under this section.
			15.Gun Offender Registry Act; failure to register
 (a)In generalWhoever— (1)is required to register under this Act;
				(2)
 (A)is a gun offender by reason of a conviction under Federal law (including the Uniform Code of Military Justice), the law of the District of Columbia, Indian Tribal law, or the law of any territory or possession of the United States; or
 (B)travels in interstate or foreign commerce, or enters or leaves, or resides in, Indian country; and (3)knowingly fails to register or update a registration as required under this Act,
 shall be fined under title 18, United States Code, or imprisoned not more than 6 months, or both.(b)Affirmative defenseIn a prosecution for a violation under subsection (a), it is an affirmative defense that— (1)uncontrollable conditions prevented the individual from adhering to this Act;
 (2)the individual did not cause the creation of such circumstances to disregard the requirement to comply; and
 (3)the individual complied as soon as such circumstances ceased to exist. 16.Actions to be taken when gun offender fails to complyAn appropriate official shall inform the Attorney General and other accountable law enforcement agencies of any noncompliance by a gun offender to comply with the requirements of a registry. The appropriate official, the Attorney General, and each such law enforcement agency shall take any appropriate action to ensure compliance.
 17.Federal assistance with respect to violations of registration requirementsThe Attorney General shall use the resources of Federal law enforcement, including the United States Marshals Service, to assist jurisdictions in locating and apprehending gun offenders who violate gun offender registration requirements.
		18.Federal assistance in identification and location of gun offenders relocated as a result of a major
 disasterThe Attorney General shall provide assistance to jurisdictions in the identification and location of a gun offender relocated as a result of a natural disaster or other major disaster.
		19.Election by Indian Tribes
			(a)Election
 (1)In generalA federally recognized Indian Tribe may, by resolution from their local governmental body— (A)opt to carry out this Act as a jurisdiction subject to its provisions; or
 (B)elect to delegate its functions under this Act to another jurisdiction or jurisdictions within which the territory of the Tribe is located and to provide access to its territory and such other cooperation and assistance as may be needed to enable such other jurisdiction or jurisdictions to carry out and enforce the requirements of this Act.
 (2)Imputed election in certain casesA Tribe shall be treated as if it had made the election described in paragraph (1)(B) if— (A)it is a Tribe subject to the law enforcement jurisdiction of a State under section 1162 of title 18, United States Code;
 (B)the Tribe does not make an election under paragraph (1) within 1 year of the date of the enactment of this Act or rescinds an election under paragraph (1)(A); or
 (C)the Attorney General determines that the Tribe has not substantially implemented the requirements of this Act and is not likely to become capable of doing so within a reasonable amount of time.
					(b)Cooperation between Tribal authorities and other jurisdictions
 (1)NonduplicationA Tribe subject to this Act is not required to duplicate functions under this Act which are fully carried out by another jurisdiction or jurisdictions within which the territory of the Tribe is located.
 (2)Cooperative agreementsA Tribe and another jurisdiction within close proximity to the Tribe, may enter into a cooperative agreement to carry out the functions in this Act.
 20.Registration of gun offenders entering the United StatesThe Attorney General, in consultation with the Secretary of State and the Secretary of Homeland Security, shall establish and maintain a system for informing the relevant jurisdictions about persons entering the United States who are required to register under this Act. The Secretary of State and the Secretary of Homeland Security shall provide such information and carry out such functions as the Attorney General may direct in the operation of the system.
 21.Annual report on enforcement of registration requirementsNot later than July 1 of each year, the Attorney General shall submit a report to Congress, which shall include—
 (1)a description of the use, by the Department of Justice, of the United States Marshals Service to assist jurisdictions in locating and apprehending gun offenders who fail to comply with gun offender registration requirements, as authorized by this Act;
 (2)a detailed explanation of each jurisdiction’s compliance with this Act; (3)a detailed description of the efforts of the Department of Justice to ensure compliance with the requirements under this Act, including information related to any jurisdiction that was subject to a funding reduction under section 16, and the basis for any decision to reduce funding or not to reduce funding under such section; and
 (4)disclosure of any extensions of any applicable deadline to comply with this Act, and the reasons for the denial or grant of such an extension.
 22.Immunity for good faith conductThe Federal Government, jurisdictions, political subdivisions of jurisdictions, and their agencies, officers, employees, and agents shall be immune from liability for good faith conduct under this Act.
		23.Study of the effectiveness of firearm offender registry to reduce the occurrence of repeat offenses
 (a)StudyThe Attorney General shall conduct a study to evaluate the effectiveness of monitoring and disclosing the history of gun offenders to reduce the occurrence of repeat offenses by such gun offenders, through conditions imposed as part of supervised release or probation conditions. The study shall evaluate—
 (1)the effectiveness of methods used for recording, monitoring and disclosing the location and criminal history of gun offenders;
 (2)the ability of law enforcement agencies and courts to employ data in prosecutorial and law enforcement efforts; and
 (3)the efficacy of any other restrictions that may reduce the occurrence of repeat offenses by gun offenders.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Attorney General shall report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate the results of the study under this section.
 24.Grant programThe Attorney General shall establish a grant program, with such criteria as the Attorney General may determine, to provide funds to jurisdictions seeking to comply with this Act.
		